EXHIBIT 32.1 CERTIFICATE PURSUANT TO SECTION906 OF SARBANES  OXLEY ACT OF 2002 The undersigned, David H. Roche, President and Chief Executive Officer of Minn-Dak Farmers Cooperative, (the Company), does hereby certify that to his knowledge: 1. The Companys Quarterly Report on Form10-Q for the fiscal quarter ended February 28, 2011 (the Report) fully complies with the requirements of section 13(a)or 15(d)of the Securities Exchange Act of 1934, as amended; and 2. Information contained in the Report fairly presents, in all material respects, the financial condition and results of operation of the Company. The foregoing certification is being furnished solely pursuant to 18 U.S.C. §1350 and is not being filed as part of the Report or as a separate disclosure document. IN WITNESS WHEREOF, the undersigned has caused this instrument to be executed this 14th day of April, 2011. By: /s/ DAVID H ROCHE Name: David H Roche Title: President and Chief Executive Officer A signed original of this written statement required by Section906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
